      Case 4:18-cr-00710 Document 37 Filed on 10/21/19 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               October 21, 2019
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 §
                                                 §
VS.                                              §     CRIMINAL ACTION NO. H-18-710
                                                 §
                                                 §     COMPLEX CASE
                                                 §
CLARENCE C. ROLAND III                           §

                                           ORDER

       The defendant filed an unopposed motion for a continuance and to deem the case complex,

(Docket Entry No. 35). The court finds that the interests of justice are served by granting this

continuance and that those interests outweigh the interests of the public and the defendant in a

speedy trial. The case is deemed complex. The motion for continuance is granted. The docket

control order is amended as follows:

       Interim Pretrial Conference is set for:        January 22 2020, at 9:00 a.m.
       Motions are to be filed by:                    March 3, 2020
       Responses are to be filed by:                  March 18, 2020
       Pretrial conference is reset to:               March 25, 2020 at 8:45 a.m.
       Jury trial and selection are reset to:         April 1, 2020 at 9:00 a.m.


              SIGNED on October 21, 2019, at Houston, Texas.

                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge
